       Case 5:20-cv-01004-BKS-DJS Document 15 Filed 04/22/21 Page 1 of 2




                                  United States District Court
                                 Northern District of New York

Michelle Marie Flower,     )          Case 5:20-cv-01004-BKS-DJS
              Plaintiff,   )
                           )          Brenda K. Sannes
vs.                        )          United States District Judge
                           )
Andrew Saul,               )          Daniel J. Stewart
Commissioner of the Social )          United States Magistrate Judge
Security Administration    )
             Defendant.    )          Stipulation – Document Filed Electronically

                                Parties’ Stipulation for Remand

       The parties stipulate that the Commissioner’s final decision be reversed and that this

action be remanded to the Commissioner for further administrative proceedings pursuant to the

fourth sentence of 42 U.S.C. § 405(g). On remand, the Administrative Law Judge (“ALJ”) will

offer Plaintiff the opportunity for a new hearing, re-evaluate her subjective complaints, re-

determine her residual functional capacity, and issue a new decision.

       The parties consent to the entry of judgment pursuant to Rule 58 of the Federal Rules of

Civil Procedure.

Respectfully Submitted,

Andrew Saul,                                          Michelle Marie Flowers

By His Attorneys                                      By Her Attorney

Antoinette Bacon,
Acting United States Attorney
         Case 5:20-cv-01004-BKS-DJS Document 15 Filed 04/22/21 Page 2 of 2




/s/ Lisa G. Smoller                                /s/ Howard D. Olinsky1
Lisa G. Smoller                                    Howard D. Olinsky
Special Assistant United States Attorney           Olinsky Law Group
N.D.N.Y. Bar Roll No. 700999                       300 S. State Street, Suite 420
Social Security Administration                     Syracuse, NY 13202
Office of the General Counsel                      (315) 701-5780
J.F.K. Federal Building, Room 625                  holinsky@windisability.com
Boston, MA 02203
(617) 565-4279
Lisa.g.smoller@ssa.gov




                                                               April 22, 2021




1
    Signed by Lisa Smoller with Howard Olinsky’s permission.
